DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 5-6 and 9-15 are pending:
		Claims 1, 3, 5-6 and 9-15 are rejected. 		Claims 1, 3, 5-6 and 9-12 have been amended.  
		Claims 13-15 have been added. 
Response to Amendments
Amendments filed 09/02/2022 have been entered. 
§103 rejections are maintained. 
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 09/02/2022 have been entered. Arguments were fully considered. 
On pages 10-14 of Applicant’s arguments, Applicant argues that: 
Not All Claim Limitations Are Disclosed by the Cited References 
	This argument is not persuasive because the combination of references teaches the features of amended claim 1; in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In response to Applicant’s arguments that “the Examiner appears to not accord patentable weight to "adsorb." Applicant submits that "adsorb" should be accorded patentable weight as it provides the structural feature13…”, this argument is not persuasive because as stated in the Office Action, patentable weight is given to “adsorb” but not the phrase “caused by…”. Physical adsorption is caused mainly by van der Waals forces and electrostatic forces between adsorbate molecules and the atoms which compose the adsorbent surface thus adsorption is characterized by surface properties by evidence of Adsorption NPL Reference (see pg. 1 of NPL Reference). As stated in the non-final Office Action, PHB (i.e. carbon source) is inherently adsorbed on the zeolite powder; Applicant specification discloses zeolite powder as the microbial carrier and short chain polyhydroxyalkanoates as the carbon source, therefore the prior art will also teach the claimed properties and functions; see Applicant’s specification ¶6, ¶13 and ¶15; and  “caused by” is not given patentable weight because the “adsorbed on” function will occur due to the interaction between the carbon source (i.e. the adsorbate) and microbial carrier (i.e. the adsorbent) due to their surface properties. Since the purifying agent of La includes blended particles, a physical adsorption will occur due to their surface properties. 
On pages 14-16 of Applicant’s arguments, Applicant argues that:
Combination Must Not Destroy Functionality of Original Art 
	This argument is not persuasive because the intended purpose of Jeris is to treat liquid wastes using fluidized beds (Jeris, see C1/L5-11). La teaches a purifying agent (composition) for treating polluted water (La, see ABS). Jeris is modified as by La teaches a combined carrier and carbon source and one ordinary skill in the art would have combined the carrier and carbon source for the benefit of treating various pollutants in sewage (La, see Abstract, lines 6-9).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
On pages 16-18 of Applicant’s arguments, Applicant argues that:
Teaching Away 
	This argument is not persuasive because the La does not limit the particle size of the individual of the carbon source or the zeolite powder to a particular size. The purifying agent (composition) disclosed by La, which is a combination of all the components within the purifying agent (composition), has a size of 0.4-0.5 micron; therefore, said size is based on the combination of elements. Additionally, La does not require each component of the purifying agent (composition) to be of the same size. 
On pages 18-19 of Applicant’s arguments, Applicant argues that:
Obviousness require some predictability 
	In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
On pages 19-20 of Applicant’s arguments, Applicant argues that:
Impermissible Hindsight 
	This argument is not persuasive because the Office Action does not rely on Applicant’s specification to combine Jeris, La, Liu and Zhang. Specifically, Applicant’s Specification is relied upon to show that the purifying agent (composition) of La has similar properties to the claimed composition (i.e. powder carrier). Furthermore, the references of Jeris, La, Liu and Zhang are properly combined because each reference is related to each other as well as to the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Specifically, Jeris (USPN 3,956,129) teaches a waste treatment apparatus and method; La (CN 108439615) teaches a purifying agent for polluted water and preparation method thereof; Liu (CN 107324505) teaches a water quality cleansing agent for aquaculture; and Zhang (CN 108503038) teaches a sewage processing composite bacteria agent. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biological nitrogen removal unit” recited in claims 1, 3, 5-6 and 9-15; in other words, the claims require a unit for biological nitrogen removal. 
	Applicant’s specification in ¶16 states “artificially constructed environment suitable for denitrification”. Denitrification is biological nitrogen removal and the unit is an artificially constructed environment or equivalent structure thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Warnings
Applicant is advised that should claims 3 and 9 be found allowable, claims 3 and 9 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the limitation “wherein the organic alternative carbon source is tightly adsorbed on the microbial carrier in advance and the organic composite powder carrier is added to the wastewater treatment biochemical pool”; said limitation is also recited verbatim in claim 1 therefore does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of La (CN 108439615) in view of Liu (CN 107324505) and further in view of Zhang (CN 108503038) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document).
	Regarding claim 1, Jeris teaches a method of use of an organic composite powder carrier (denitrifying wastewater using a particulate carrier) (see Entire Abstract) for enhanced denitrification in a biological nitrogen removal unit (Fig. 1, cylindrical column B; see C6/L55-60) (see §112f interpretation) of wastewater treatment, wherein the organic composite powder carrier is controlled (carbon source is metered; see C6/L65-68) and transmitted to a wastewater treatment biochemical pool through a feeder (corresponds to line feeding carbon source G shown in Fig. 1; see C6/L65-68). Jeris further discloses micro-organisms attached to a solid particulate carrier (see C2/L45-50).
	Jeris does not teach wherein the organic composite powder carrier comprises a microbial carrier with a large equivalent particle size and an organic alternative carbon source in a form of ultrafine powder; wherein the large equivalent particle size of the microbial carrier is on an order of approximately 10 microns, and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate ultrafine powder on a nanoscopic scale, and wherein the organic alternative carbon source is adsorbed on the microbial carrier based on surface energy of the microbial carrier caused by the particle size of the microbial carrier being larger than the particle size of the organic alternative carbon source, wherein the organic alternative carbon source is tightly adsorbed on the microbial carrier in advance and the organic composite powder carrier is added to the wastewater treatment biochemical pool.  
	In a related field of endeavor, La teaches an organic composite powder carrier (referred to as “sewage purificant” or “sewage purifying agent”; see Entire Abstract) for denitrification of wastewater (“for…” is recited as an intended use), comprising a microbial carrier (referred to as “zeolite powder”; see pg. 2) with a large equivalent particle size (large particle size is relative) and an organic alternative carbon source (referred to as “polyhydroxyalkanoate”; see pg. 2) in a form of ultrafine powder (the  elements of the purifying agent are grinded having a granularity of 0.4 micron; see pg. 2); …and wherein the organic alternative carbon source is a short-chain polyhydroxyalkanoate (the polyhydroxyalkanoate is selected from poly-3-hydroxybutyrate (PHB); see pg. 2; PHB is a short-chain polyhydroxyalkanoates by evidence of Bardosh; see ¶13)…and wherein the organic alternative carbon source is adsorbed on the microbial carrier based on surface energy of the microbial carrier  (PHB is inherently adsorbed on the zeolite powder; Applicant specification discloses zeolite powder as the microbial and short chain polyhydroxyalkanoates as the carbon source, therefore the prior art will also teach the claimed proprieties and functions; see Applicant’s specification ¶6, ¶13 and ¶15) caused by…(“caused by” is not given patentable weight because the “adsorbed on” function will occur due to the interaction between the carbon source and microbial carrier). The term “ultrafine” is defined as fine to an extreme degree by Webster. All grinded material will inherently have fine particles to an extreme degree. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). 
	In a related field of endeavor, Liu teaches a water quality cleansing agent (see Entire Abstract) comprising a carrier on order of approximately 10 microns (100-1500 mesh (8.5 micron to 150 micron)) (see pg. 5). Approximately is interpreted to be within +/- 5 microns. The examiner takes note of the fact that the prior art range of 8.5 -150 microns overlaps the claimed size of approximately 10 microns (or 5-15 microns). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
	In a related field of endeavor, Zhang teaches a sewage processing composite bacteria agent (see Entire Abstract) comprising a nutrient source (soybean powder) (see pg. 2) on a nanoscopic scale (grain size less than 50 nanometers) (see pg. 2). The term “nanoscopic scale” is defined as 1-100 nm by evidence of Otto (Otto, see Fig. 1, on pg. 172). The examiner takes note of the fact that the prior art range of <50 nanometers overlaps the claimed nanoscopic scale (1-100 nm). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Jeris by replacing the carbon source and carrier of Jeris with the composite powder source (i.e. sewage purifying agent) of La and feeding said composite carrier through a feeder because said composite provides the benefit of treating various pollutants in sewage (La, see Abstract, lines 6-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier particle size of Jeris (as modified by La) by selecting a size of 8.5-150 microns as disclosed by Liu because said size provides the benefit of maintaining microecological balance, improving breeding ecological environment and it is adapted to large-scale use (Liu, see pg. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbon source particle size of Jeris (as modified by La) by selecting a size of 50 nanometers or less as disclosed by Zhang because said size provides the benefit of fully maintaining biological activity (Zhang, see Abstract, lines 4-6). 
	The combination of references teaches wherein the organic alternative carbon source is tightly adsorbed on the microbial carrier in advance and the organic composite powder carrier is added to the wastewater treatment biochemical pool since the combination of Jeris, La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 3, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1, wherein the organic alternative carbon source is used to induce denitrifying 2Application Serial No.: 161991,063 Art Unit: 1778Response to the Non-Final Office Action dated 06 02 2022 & Interview held on 08 04 2022microorganisms (La, the sewage purificant achieves microbial active agent function;  see Abstract, lines 6-9; additionally, the combination of Jeris, La, Liu and Zhang teaches the claimed composite powder carrier therefore will optimize microbial community and promote denitrifying bacteria), optimize the distribution of microbial community, and promote denitrifying bacteria to obtain electron donors required for nitrogen removal (this limitation recites a property of the organic composite powder carrier, since the combination of Jeris, La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent).
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 6, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1, wherein the organic composite powder carrier is stirred (Jeris, mechanical agitation; see C6/L19-27) after being put into the wastewater treatment biochemical pool.  
	Regarding claim 9, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1, wherein the organic alternative carbon source is used to induce denitrifying microorganisms (La, the sewage purificant achieves microbial active agent function;  see Abstract, lines 6-9; additionally, the combination of Jeris, La, Liu and Zhang teaches the claimed composite powder carrier therefore will optimize microbial community and promote denitrifying bacteria), optimize the distribution of microbial community, and promote denitrifying bacteria to obtain electron donors required for nitrogen removal (this limitation recites a property of the organic composite powder carrier, since the combination of Jeris, La, Liu and Zhang teaches the claimed organic composite powder carrier, the properties are inherent).
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 13, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for denitrification of waste for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1, further comprising denitrifying bacteria (Jeris, “waste water is passed…in the presence of denitrifying bacteria”; see C3/L45-50) attached to organic alternative carbon source (the prior art composition is the same as the claimed invention therefore the denitrifying bacteria will attach to the organic alternative carbon source).
	Regarding claim 15, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for denitrification of waste for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1, further comprising an accumulation of the organic alternative carbon source (i.e. PHB) in the form of ultrafine powder on the microbial carrier (since there is the adsorption property is inherent, accumulation will occur as a result of the adsorption since adsorption is the process of accumulation on a surface), wherein the microbial carrier (i.e. zeolite powder) has a surface with surface energy to adsorb the ultrafine powder of the organic alternative carbon source such that the ultrafine powder accumulates on the surface of the microbial carrier (PHB is inherently adsorbed on the zeolite powder; Applicant specification discloses zeolite powder as the microbial and short chain polyhydroxyalkanoates as the carbon source, therefore the prior art will also teach the claimed proprieties and functions; see Applicant’s specification ¶6, ¶13 and ¶15)

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of La (CN 108439615) in view of Liu (CN 107324505) in view of Zhang (CN 108503038) and further in view of Silfversparre (US 2004/0029253) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document) and Miller (USPN 5,578,213).
	Regarding claim 5, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1.
	The combination of references does not teach wherein a concentration of the organic composite powder carrier in a form of a solution fed in the wastewater treatment biochemical pool is 20-50 mg/L.  
	In a related field of endeavor, Silfversparre teaches a method for growth of bacteria (see Entire Abstract) comprising a carbon source in a form of a solution (a solution is inherent because of the concentration) in range of 0.025 – 0.25 g/l (25mg/l – 250 mg/l) (see ¶37).
	The examiner takes note of the fact that the prior art range of 25-250 mg/L overlaps the claimed range of 20-50 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the powder carrier of Jeris (as modified by La) by selecting a carbon source concentration of 25 mg/l as disclosed by Silfversparre because said concentration provides the benefit of minimizing the formation of endotoxins and preventing substrate limitation (Silfversparre, see ¶20, ¶37 and ¶39), furthermore it is known that endotoxins are containments of wastewater by evidence of Miller (Miller, see C9/L1-10).
	Regarding claim 10, Jeris, La, Liu, Zhang and Silfversparre teach the method of use of the organic composite powder carrier for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 5, wherein the organic composite powder carrier is stirred (Jeris, mechanical agitation; see C6/L19-27) after being put into the wastewater treatment biochemical pool.  
	Regarding claim 11, Jeris, La, Liu, Zhang and Silfversparre teach the method of use of the organic composite powder carrier for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 5, wherein the organic alternative carbon source is tightly adsorbed on the microbial carrier in advance and the organic composite powder carrier is added to the wastewater treatment biochemical pool (see §112d).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of La (CN 108439615) in view of Liu (CN 107324505) in view of Zhang (CN 108503038) and further in view of Oh (KR 2011-0084706) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document). 
	Regarding claim 12, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for denitrification of waste for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1.  
	The combination of references does not teach wherein the microbial carrier is selected from either attapulgite or perlite.   
	In a related field of endeavor, Oh teaches a porous carrier (see Entire Abstract) comprising a mixture of ceramics (see pg. 9) specifically perlite (see pg. 4) which is a ceramic similar to zeolite (see pg. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carrier (zeolite) of La with the perlite as disclosed by Oh because it provides the benefit of growing various microorganisms (Oh, see pg. 4) and because perlite is structurally similar to the carrier (zeolite) of La as both are ceramics (Oh, see pg. 4) therefore said perlite would have been considered desirable in La. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeris (USPN 3,956,129) in view of La (CN 108439615) in view of Liu (CN 107324505) in view of Zhang (CN 108503038) and further in view of Wang (CN 103011398) and by evidence of Bardosh (US 2017/0245494) and Otto (NPL document). 
	Regarding claim 14, Jeris, La, Liu and Zhang teach the method of use of the organic composite powder carrier for denitrification of waste for enhanced denitrification in a biological nitrogen removal unit of wastewater treatment according to claim 1.
	The combination of references does not teach the powder carrier consisting only of the microbial carrier and the organic alternative carbon source.  
	In a related field of endeavor, Wang teaches a powder carrier consisting only of the microbial carrier (bamboo powder; see pg. 4) and the organic alternative carbon source (PHBV; see pg. 4) (“blended material including the PHBV and the bamboo powder is taken as both a carrier of a biological membrane and a carbon source for denitrification”; see Abstract, lines 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the powder carrier of Jeris (as modified by La) by providing a composition consisting only a carbon source and microbial carrier as disclosed by Wang because said composition (blended particles) provides the benefit of improving biodegradability of materials and reducing the denitrification cost (Wang, see Abstract, lines 3-9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anjali Yadav (NPL – Microbial assisted production of alcohols, acetone and glycerol) teaches that adsorption is defined as the accumulation of molecules onto the surface. Cang (CN 100445365) teaches a composition comprising a microbial carrier (sorbent material) and a carbon source (molasses) for denitrification. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778